Case 1:19-cv-01109-MN Document 48 Filed 05/24/21 Page 1 of 1 PageID #: 715




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

ROTHSCHILD DIGITAL                             )
CONFIRMATION, LLC.                             )
                                               )
                Plaintiff,                     )
                                               )
   v.                                          ) C.A. No. 19-1109-MN
                                               )
COMPANYCAM, INC.,                              )
                                               )
                Defendant.                     )

                                  NOTICE OF SERVICE

        PLEASE TAKE NOTICE that on May 21, 2021, the following document was

served on the persons listed below in the manner indicated:

        1)   CompanyCam Discovery (Set One)

        BY EMAIL
        Stamatios Stamoulis                      David A. Chavous
        STAMOULIS & WEINBLATT, LLP               CHAVOUS INTELLECTUAL PROPERTY LAW, LLC
        800 N. West Street, Third Floor          793 Turnpike Street, Unit 1
        Wilmington, DE 19801                     North Andover, MA 01845
        (302) 999-1540                           (978) 655-4309
        stamoulis@swdelaw.com                    dchavous@chavousiplaw.com


                                                  /s/ Andrew E. Russell
                                                  Karen E. Keller (No. 4489)
                                                  Andrew E. Russell (No. 5382)
                                                  David M. Fry (No. 5486)
                                                  SHAW KELLER LLP
OF COUNSEL:                                       I.M. Pei Building
Rachael Lamkin                                    1105 North Market Street, 12th Floor
LAMKIN IP DEFENSE                                 Wilmington, DE 19801
100 Pine Street, Suite 1250                       (302) 298-0700
San Francisco, CA 94111                           kkeller@shawkeller.com
(916) 747-6091                                    arussell@shawkeller.com
                                                  dfry@shawkeller.com
Dated: May 21, 2021                               Attorneys for Defendant
